UNITED STATES COURT OF APPEALS

                            FOR THE NINTH CIRCUIT                              FILED
                                                                               MAR 07 2014
ROCKY AND BRENDA CORONADO,                      No. 12-15827
                                                                            MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

              Plaintiffs - Appellants,          D.C. No. 2:11-CV-02590-ROS
                                                District of Arizona
  v.
                                                ORDER
CHEVY CHASE BANK, FSB, CAPITAL
ONE FINANCIAL CORPORATION,
MORTGAGE ELECTRONIC
REGISTRATION SYSTEM, INC., T.D.
SERVICE COMPANY OF ARIZONA,

              Defendants - Appellees.


Before: WALLACE, BYBEE, Circuit Judges, and GETTLEMAN, District Judge.*

       The appellants filed a motion for reconsideration or rehearing and

suggestion for en banc determination, which the court construes as a petition for

panel rehearing under Fed. R. App. P. 40 and petition for rehearing en banc under

Fed. R. App. P. 35. The panel has unanimously voted to deny the petition for panel

rehearing. Judge Bybee has voted to deny the petition for rehearing en banc, and

Judges Wallace and Gettleman so recommend.



       *     The Honorable Robert W. Gettleman, District Judge for the U.S.
             District Court for the Northern District of Illinois, sitting by
             designation.
      The full court has been advised of the petition for rehearing en banc, and no

judge of the court has requested a vote on it. Fed. R. App. P. 35.

      The petition for panel rehearing and the petition for rehearing en banc are

DENIED.

      The memorandum disposition filed on January 22, 2014, is AMENDED as

follows:

      At the end of our disposition in the line after , add the

following paragraph:

      The Coronados filed a petition for reconsideration or rehearing and

suggestion for en banc determination, arguing that a recent Arizona intermediate

court decision undermined our original disposition. However, the Coronados do

not fall under the exception mentioned by that case for borrowers who

affirmatively allege that the trustee or beneficiary did not have proper authority,

because the exception “affect[s] only those borrowers/trustors who obtain a

[temporary restraining order] or injunction prior to the trustee’s sale.” Steinberger

v. McVey ex rel. Cnty. of Maricopa, 2014 WL 333575, at *8 (Ariz. Ct. App. Jan.

30, 2014). As of February 21, 2012, the date of the trustee’s sale, there was no

valid restraining order in place.

      No further petitions for rehearing and/or rehearing en banc will be

entertained. U.S. Ct. of App. 9th Cir. Gen. Order 5.3(a).